In an action, inter alia, for a judgment declaring that the partnership between the plaintiff and the defendant has been dissolved, and for an accounting, the defendant appeals from stated portions of a judgment of the Supreme Court, Queens County (Beldock, J.H.O.), entered October 13, 2005, which, after an inquest on the issue of damages, declared that the partnership was dissolved as of September 6, 1995, and is in favor of the plaintiff and against him in the principal sum of $1,393,239.
Ordered that the judgment is affirmed, with costs.
The trial court’s determinations as to the date of dissolution of the parties’ partnership, the lawsuits which belonged to the partnership, and the amount of the parties’ share of partnership fees are supported by the record, and by its evaluation of the credibility of the parties at the inquest following the striking of the defendant’s answer by this Court (see Frankel v Hirsch, 2 AD3d 399 [2003]; Partnership Law §§ 60, 62 [1] [b]; Briscoe v White, 34 AD3d 712, 713 [2006]; Morris v Crawford, 304 AD2d 1018, 1020 [2003]; Grant v Heit, 242 AD2d 247, 248 [1997]). Accordingly, we find no basis to disturb them.
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Crane, J.P., Goldstein, Fisher and Lifson, JJ., concur.